DETAILED ACTION
Claims 1-21 filed April 4th 2022 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In the office action dated November 4th 2021, there was a requirement of unity of invention that required the applicant to elect a single invention from the following groups:
Group I, claim(s) 1-21, drawn to control of a glove using conductive paths classified in GO6F3/014.
Group II, claim(s) 22, drawn to determining the size of a glove from markings classified in GO1J 2003/2866.
Group III, claim(s) 23-24, drawn to determining the size of a glove by comparison to previously saved images classified in GO6T7/001.
Group IV, claim(s) 25, drawn to updating a historical control point information and using the historical information to determine priority of control-point activation classified in GO6F9/3844.
In the response dated April 4th 2022, the Applicant has elected Group 1 consisting of claims 1-21 and claims 22-25 are withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Figley et al. (US8,704,758)

	Consider claim 1, where Figley teaches a glove, comprising: a glove body configured to receive a hand of a wearer therein, wherein the glove body includes at least one finger cavity for receiving a finger of the hand, wherein the at least one finger cavity extends away from a palm region toward a fingertip region of the glove body; (See Figley figure 10 and col 11 line 44-53 where a glove garment 69 configured to be worn, thus having at least one finger cavity for receiving a finger of the hand and the finger cavity extends away from a palm region) a conductive path attached to the glove body and extending from a proximal end of the at least one finger cavity, closest to the palm region, toward a distal end of the at least one finger cavity, closest to the fingertip region; (See Figley figure 10 and col 10 lines 36-67 where there is an electrical signal return 16 that provides the electrical signal generated from the signal processing circuit 26 (located near the palm region) to the sensing contact 14 (located at the proximal end of the finger cavity)) an expanded conductive area conductively coupled to the conductive path and attached to the glove body, wherein the expanded conductive area is wider than individual portions of the conductive path; (See Figley figure 10 and col 10 lines 36-67 where the sensing contact 14 (located at the proximal end of the finger cavity) is coupled to the electrical signal return 16 and is a broadened region that makes it easier for a user to target a contact region) and a processor coupled to the conductive path, wherein the processor is configured to process received inputs from the expanded conductive area via the conductive path representing a control-point activation condition, wherein the control-point activation condition corresponds to a portion of the glove body coming in contact with or being within a threshold distance from at least one of another portion of the glove body or a control surface separate from the glove body. (See Figley figure 10 and col 10 lines 36-67, col 12 line 51- col 13 line 32 where sensing contact is able to distinguish between a contact condition and a non-contact condition where a detected contact will queue a command for transmission to the downstream target control or computing system)

 	Consider claim 2, where Figley teaches the glove of claim 1, wherein the conductive path comprises at least one of a coiled wire. (See Figley col 3 lines 60-65 where the resistive loop can be made by winding a long close pitch helix, essentially a thin fine spring. Thus, a coiled wire)

 	Consider claim 3, where Figley discloses the glove of claim 1, wherein the conductive path comprises a conductive printed ink. (See Figley col 3 lines 43-60 where the resistive loop can be formed by conductive ink or similar materials and may be printed on) 

 	Consider claim 4, where Figley discloses the glove of claim 1, further comprising: a conductive thread attaching the conductive path to the glove body. (See Figley col 3 lines 43-65 and claim 10 where the conductive element is partially formed by the conductive thread which is adapted to be sewn into the garment)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figley in view of Longinotti-Buitoni et al. (US2017/0196513) hereinafter referred to as Buitoni

 	Consider claim 5, where Figley discloses the glove of claim 1, however, they do not explicitly teach wherein the expanded conductive area includes at least one of a capacitive sensor or an inductive sensor. However, in the same field of endeavor, Buitoni teaches wherein the expanded conductive area includes at least one of a capacitive sensor or an inductive sensor. (See Buitoni paragraphs 60-64 where the interactive sensors are capacitive or inductive sensor) Therefore, it would have been obvious for one of ordinary skill in the art to modify Figley’s sensor contact 14 and substitute with the capacitive or inductive sensors as taught by Buitoni. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known types of touch point sensors to yield the predictable result of detecting user interaction. 

 	Consider claim 6, where Figley discloses the glove of claim 1, however, Figley does not explicitly teach further comprising: a conductive thread attaching the expanded conductive area to the conductive path. However, in the same field of endeavor, Buitoni teaches further comprising: a conductive thread attaching the expanded conductive area to the conductive path. (See Buitoni paragraph 345 where a conductive thread may be sewn into a garment and such a conductive trace to attach to a sensor and provide signals and power to the sensor.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Figley’s resistive loop and attach the conductive area to the conductive path. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known methods of integrating sensors into clothing to yield the predictable result of providing signals to the sensors embedded into the clothing. 

 	Consider claim 8, where Figley discloses the glove of claim 1, however Figley does not explicitly disclose wherein the glove body is formed from a unitary thin elastic polymer material. However, in an analogous field of endeavor Buitoni teaches wherein the glove body is formed from a unitary thin elastic polymer material. (See Buitoni paragraphs 339, 343-344 where the flexible garment is formed from a substrate such as a polymer) Therefore, it would have been obvious for one of ordinary skill in the art to modify the glove of Figley to be formed from a flexible substrate as taught by Buitoni. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known materials for their intended use.  

	Consider claim 9, where Figley teaches the glove of claim 1, further comprising: a transceiver coupled to the processor and configured to transmit a signal corresponding to the received input. (See Figley col 1 line 36-48 where signals from touching the sensors may be transmitted to signal processing circuits external to the garment.) However, Figley does not explicitly teach a message corresponding to the received input. However, in an analogous field of endeavor Buitoni teaches a message. (See Buitoni paragraph 288 where combining data from the sensors with input data the device has the ability to send a short message to others.) Therefore, it would have been obvious for one of ordinary skill in the art to modify the transmitted signal of Figley to be packaged into a message as taught by Buitoni. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of expanding the communication capabilities of the device by using known standards of communication. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figley in view of Burgess (US2015/0130698)

 	Consider claim 7, where Figley discloses the glove of claim 1, however, Figley does not explicitly teach further comprising: a radio frequency identification (RFID) reader coupled to the conductive path, wherein the RFID reader is configured to detect an RFID tag on the control surface separate from the glove body. However, in an analogous field of endeavor Burgess teaches a radio frequency identification (RFID) reader coupled to the conductive path, wherein the RFID reader is configured to detect an RFID tag on the control surface separate from the glove body. (See Burgess paragraph 11 and figure 1 where the glove device comprises a radio frequency identifier (RFID) reader configured to scan RFID tags) Therefore, it would have been obvious for one of ordinary skill in the art to modify the glove of Figley to incorporate a RFID reader as taught by Burgess. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of adapting the glove device to interact with peripherals to enhance functionality. (See Burgess paragraph 22) 

Claim 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figley in view of Moore et al. (US2016/0171907)

 	Consider claim 10, where Figley discloses the glove of claim 1, however, Figley does not explicitly teach further comprising: at least one camera mounted on the glove body and configured to obtain images of at least one finger portion of the glove body, wherein the processor is configured to process the obtained images received from the at least one camera. However, in an analogous field of endeavor Moore teaches further comprising: at least one camera mounted on the glove body and configured to obtain images of at least one finger portion of the glove body, wherein the processor is configured to process the obtained images received from the at least one camera. (See Moore figure 3 and  paragraphs 15, 38, 51-53 where Moore teaches a wrist camera 144b that takes images and recognizes objects in the field of view, where the wrist camera and a finger camera 144a work in tandem to recognize text in the received image data and provide output indicative of the recognized text) Therefore, it would have been obvious for one of ordinary skill in the art to modify the glove of Figley in incorporate the wrist camera as taught by Moore. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of enhancing the user experience by expanding the object recognition capabilities. 

 	Consider claim 12 where Figley discloses the glove of claim 1, however, Figley does not explicitly teach further comprising: at least one camera mounted on the glove body and configured to obtain images of control surface remote from the glove, wherein the processor is configured to process the obtained images received from the at least one camera. (See Moore figure 3 and  paragraphs 15, 38, 51-53 where Moore teaches a wrist camera 144b that takes images and recognizes objects in the field of view, where the wrist camera and a finger camera 144a work in tandem to recognize text in the received image data and provide output indicative of the recognized text) Therefore, it would have been obvious for one of ordinary skill in the art to modify the glove of Figley in incorporate the wrist camera as taught by Moore. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of enhancing the user experience by expanding the object recognition capabilities.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figley in view of Moore as applied to claim 10 above, in further view of Wang et al. (US2019/0346938)

 	Consider claim 11, where Figley in view of Moore teaches the glove of claim 10, however, they do not explicitly teach wherein one or more portions of the glove body include an imprinted code configured to be detected by the at least one camera. However, in an analogous field of endeavor Wang teaches wherein one or more portions of the glove body include an imprinted code configured to be detected by the at least one camera. (See Wang paragraphs 6, 39, 50, 104 where a finger device has visual markers on the fabric for tracking by an infrared tracking system, wherein the electronic device having a camera may be a wrist watch device, wherein the markers may be bar codes or other visually identifiable patterns) Therefore, it would have been obvious for one of ordinary skill in the art to modify Figley in view of Moore to incorporate the visual markers as taught by Wang. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of reducing errors in object identification when it comes to the finger of the user. 

Claim 13, 14, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figley in view of Moore as applied to claim 10 above, in further view of Messingher et al. (US2016/0249408)

 	Consider claim 13, where Figley teaches a method performed by a processor for control-point activation detection for generating control signals, the method comprising: receiving a control-point input suitable for tracking relative position of one or more portions of a glove; (See Figley figure 10 and col 11 line 44-53 where a glove garment 69 configured to be worn, thus having at least one finger cavity for receiving a finger of the hand and the finger cavity extends away from a palm region)  determining whether a control-point activation condition is detected; and generating control signals associated with the detected control-point activation condition in response to determining the control-point activation condition is detected. (See Figley figure 10 and col 10 lines 36-67, col 12 line 51- col 13 line 32 where sensing contact is able to distinguish between a contact condition and a non-contact condition where a detected contact will queue a command for transmission to the downstream target control or computing system)
 	Figley teaches a tracking the relative position of the fingers to determine whether the fingers are in contact with the sensing contact. However, Figley does not explicitly teach location, angle and/or relative position. However, in the same field of endeavor Messingher teaches location, angle and/or relative position. (See Messingher paragraph 65-67 where the location and orientation of the glove interface object is tracked using image data or inertial sensor data) Therefore it would have been obvious for one of ordinary skill in the art to modify Figley by tracking the location and orientation of the glove. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of collecting additional data to better interact with the virtual environment. 

 	Consider claim 14 where Figley in view of Messingher teaches the method of claim 13, wherein the control-point input is received from an expanded conductive area via a conductive path coupled thereto, which is attached to a glove body, wherein the expanded conductive area is wider than individual portions of the conductive path. (See Figley figure 10 and col 10 lines 36-67 where the sensing contact 14 (located at the proximal end of the finger cavity) is coupled to the electrical signal return 16 and is a broadened region that makes it easier for a user to target a contact region)

 	Consider claim 17, where Figley in view of Messingher teaches the method of claim 13, wherein the control-point input is received from contact between a portion of the glove and a control panel surface remote from the glove. (See Figley col 6 line 21-41 where the conductive pad may be located on another body part) 

 	Consider claim 18, where Figley in view of Messingher teaches the method of claim 13, wherein the control-point activation condition is received in response to a portion of the glove hovering close to at least one of another portion of the glove or a control panel surface remote from the glove. (See Messingher figures 9a-f and paragraphs 187-193 where a variety of gestures involving detecting the pose of the user will result in a control action. The gestures may involve a single hand or two hands.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Figley by tracking the location and orientation of the glove. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of collecting additional data to better interact with the virtual environment.

 	Consider claim 19, where Figley in view of Messingher teaches the method of claim 13, further comprising: determining whether at least one of a location, an angle, or a relative position of the one or more portions of the glove has changed; and generating a virtual image of the glove based on the changed at least one of the location, the angle, or the relative position of the one or more portions of the glove in response to determining at least one of the location, the angle, or the relative position of the one or more portions of the glove has changed. (See Messingher paragraph 65-67 where the location and orientation of the glove interface object is tracked using image data or inertial sensor data. See Messingher figures 9a-f and paragraphs 187-193 where a variety of gestures involving detecting the pose of the user will result in a control action. The gestures may involve a single hand or two hands.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Figley by tracking the location and orientation of the glove. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of collecting additional data to better interact with the virtual environment.

	Consider claim 20, where Figley in view of Messingher teaches the method of claim 13, however they do not explicitly teach further comprising: adjusting the received control-point input with calibration parameters. (See Figley col 5 lines 62-col 6 line 20 where suitable threshold or range restrictions are applied) 

 	Consider claim 21, where Figley in view of Messingher teaches the method of claim 20, wherein the calibration parameters are determined using at least two control-point inputs previously received for simultaneously tracking and comparing the same location, angle, or relative position of the same one or more portions of the glove. (See Messingher paragraph 65-67 where the location and orientation of the glove interface object is tracked using image data or inertial sensor data. See Messingher figures 9a-f and paragraphs 187-193 where a variety of gestures involving detecting the pose of the user will result in a control action. The gestures may involve a single hand or two hands.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Figley by tracking the location and orientation of the glove. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of collecting additional data to better interact with the virtual environment.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figley in view of Messingher as applied to claim 13 above, in further view of Moore 

 	Consider claim 15, where Figley in view of Messingher teaches the method of claim 13, however, they do not explicitly teach wherein the control-point input is received from a camera mounted on a glove body. However, in an analogous field of endeavor Moore teaches wherein the control-point input is received from a camera mounted on a glove body.  (See Moore figure 3 and  paragraphs 15, 38, 51-53,  where Moore teaches a wrist camera 144b that takes images and recognizes objects in the field of view, where the wrist camera and a finger camera 144a work in tandem to recognize text in the received image data and provide output indicative of the recognized text) Therefore, it would have been obvious for one of ordinary skill in the art to modify the glove of Figley in incorporate the wrist camera as taught by Moore. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of enhancing the user experience by expanding the object recognition capabilities.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figley in view of Messingher in view of Moore as applied to claim 15 above, in further view of Wang 

 	Consider claim 16, where Figley in view of Messingher in view of Moore teaches the method of claim 15, wherein the control-point input includes an image of a marking visible on at least one of the glove body or a control panel surface remote from the glove. (See Wang paragraphs 6, 39, 50 where a finger device has visual markers on the fabric for tracking by an infrared tracking system, wherein the electronic device having a camera may be a wrist watch device) Therefore, it would have been obvious for one of ordinary skill in the art to modify Figley in view of Moore to incorporate the visual markers as taught by Wang. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of reducing errors in object identification when it comes to the finger of the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624